IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

LEIF WHITE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D14-4639

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and NEXUS
STAFFING SOLUTIONS,

      Appellees.

_____________________________/

Opinion filed February 11, 2015.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Leif White, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Tallahassee, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED. See Hill v. Unemployment Appeals Comm’n, 686 So. 2d 658,

659 (Fla. 5th DCA 1996); Ahlswede v. Brumm Contracting, Inc., 583 So. 2d 438

(Fla. 3d DCA 1991).
MARSTILLER and RAY, JJ, and TERRELL, TERRY D., ASSOCIATE JUDGE,
CONCUR.




                               2